     Case 2:18-cv-00671-KJM-CKD Document 77 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SENARBLE CAMPBELL,                                 No. 2:18-cv-00671-KJM-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    JOSHUA J. TANTON, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding through appointed counsel, has filed this civil rights

18   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 10, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:18-cv-00671-KJM-CKD Document 77 Filed 10/29/20 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed February 10, 2020, which screened plaintiff’s
 5   second amended complaint, are adopted in full.
 6          2. The following claim are DISMISSED for failing to state a claim upon which relief may
 7   be granted:
 8                  a. the Eighth Amendment claim of deliberate indifference to plaintiff’s serious
 9          medical needs against defendant Sweis;
10                  b. the failure to protect claim against defendants Spangler, Morton, and M. Smith;
11          and
12                  c. the ADA/RA claims against all defendants.
13          3. This case is referred back to the assigned magistrate judge for all further pretrial
14   proceedings.
15   DATED: October 28, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
